DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 11/15/2021. Claims 1 through 5 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 7-8, filed 11/15/2021, with respect to Specification amendments and 112(f) amendments have been fully considered and are persuasive.  The Objections of the Specification as well as the 112(a) and 112(b) Rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see page 9, filed 11/15/2021, have been fully considered but they are not persuasive.  The Applicant has argued that Beckhusen does not teach the amended detail of a “work tool” being defined as a “bucket
Applicant's arguments, see pages 9-10, filed 11/15/2021, have been fully considered but they are not persuasive.  Similar to the argument refuted above, the Applicant has argued that because Beckhusen does not teach a “bucket”, the final limitation of claim 1, compaction via semi-automatic control of the bucket would not be to combine.  However, since the primary reference Shimano discloses that the work tool is a bucket, modifying the work vehicle of Shimano to 1) determine a compaction of a work surface, and 2) increase a force of the work tool (bucket) to compact the work surface to the proper amount, would have been obvious to one of ordinary skill in the art.  Replacing the bucket of Shimano with the vibratory compactor of Beckhusen would not be necessary, because the control procedure is all that Shimano is being modified with, via a controller and sensor.  Therefore, semi-automatic control would be possible to achieve with the combination modification of Shimano with Beckhusen.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 10,364,546; hereinafter Shimano; already of record) in view of Takaura et al. (US-2015/0308081; hereinafter Takaura; already of record) and Beckhusen et al. (US 9,926,677; hereinafter Beckhusen; already of record).
Regarding claim 1, Shimano discloses a work machine (see Shimano at least col 5 lines 16-22) comprising: 
a work implement having a bucket (see Shimano at least col 5 lines 16-22 and 29-31); 
a plurality of hydraulic actuators that drive the work implement (see Shimano at least col 6 line 59 - col 7 line 8); 
an operation device that gives an instruction about an operation amount of the plurality of hydraulic actuators (see Shimano at least col 6 lines 21-35, 56-58, 61-67, and Fig 2); and 
…
the controller (see Shimano at least col 8 lines 58-62) is configured to:
make a compaction determination to determine whether or not a bottom surface of the bucket is being pressed against the ground (see Shimano at least col 9 lines 3-10); and 

However, Shimano does not explicitly disclose the following:
…a controller that executes a semi-automatic control to excavate a ground with the bucket by correcting the operation amount indicated by the instruction given by the operation device, such that the bucket does not move down below a predetermined design surface…
…further correct an operation amount having been corrected by the semi-automatic control, such that a force that the bucket applies to the ground increases if the bottom surface of the bucket is determined as being pressed against the ground.  

Takaura, in the same field of endeavor, teaches …a controller that executes a semi-automatic control to excavate a ground with the bucket by correcting the operation amount indicated by the instruction given by the operation device, such that the bucket does not move down below a predetermined design surface (see Takaura at least [0074] where the computing unit 210 compares data to verify the bucket’s position against the distance to the final design surface)…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine of Shimano with a controller that executes a semi-automatic control as taught by Takaura to avoid over-manipulating the land and going outside of the design parameters, such as cutting too deep or over-compacting, which can be a common occurrence in heavy machinery attempting to perform precision work (see Takaura at least [0004]-[0007] and [0011]).

However, neither Shimano nor Takaura teach the following:
…further correct an operation amount having been corrected by the semi-automatic control, such that a force that the bucket applies to the ground increases if the bottom surface of the bucket is determined as being pressed against the ground.  
Beckhusen, in the same field of endeavor, teaches …further correct an operation amount having been corrected by the semi-automatic control, such that a force that the bucket applies to the ground increases if the bottom surface of the bucket is determined as being pressed against the ground (see Beckhusen at least col 5 line 58 - col 6 line 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takaura with an additional controller action as taught by Beckhusen to continue compacting the ground until the design elevation is achieved.  The required force to compact the earth will increase as compaction increases, thereby proving an obvious addition to the controller (see Beckhusen at least col 5 lines 58-63).
Regarding claim 3, Shimano in view of Takaura and further in view of Beckhusen teach the work machine according to claim 1, wherein 
the controller is configured to make a compaction distance determination to determine whether or not a distance between the bucket and the predetermined design surface is shorter than a predetermined threshold (see Takaura at least [0074] where the computing unit 210 reads a threshold value from storage unit 201 and compares it to the difference of the distance of the bucket from the position computing unit 204 with the design surface as determined by the design surface information acquiring unit 202), and 
if the distance between the bucket and the predetermined design surface is determined as being longer than the predetermined threshold (see Takaura at least [0074]-[0075] and Fig 7 where operational control is based on the comparison of actual distance to threshold distance), to further correct the operation amount having been corrected by the semi-automatic control (see Takaura at least , such that a force that the bucket applies to the ground becomes larger (see Beckhusen at least col 5 line 63 - col 6 line 3 where a compaction force increases to achieve a desired compaction) than in a case where the distance between the bucket and the predetermined design surface is determined as being shorter than the predetermined threshold (see Takaura at least [0075]-[0076] and Fig 7 where the operational control is based on the comparison of actual distance to threshold distance).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takaura and Beckhusen with a controller that executes a compaction distance determination and a semi-automatic control as taught by Takaura to avoid over-manipulating the land and going outside of the design parameters, such as cutting too deep or over-compacting, which can be a common occurrence in heavy machinery attempting to perform precision work (see Takaura at least [0004]-[0007] and [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takaura and Beckhusen with an increasing compaction force as taught by Beckhusen to continue compacting the ground until the designed compaction requirements are achieved.  The required force to compact the earth will increase as compaction increases, thereby proving an obvious addition to the controller (see Beckhusen at least col 5 lines 58-63).
Regarding claim 4, Shimano in view of Takaura and further in view of Beckhusen teach the work machine according to claim 1, wherein 
the controller is configured to: update a content of correction if a position at which the bucket contacts the ground is expected to change (see Beckhusen at least col 5 line 62 - col 6 line 3); and 
maintain the content of correction if the position at which the bucket contacts the ground is expected not to change (see Beckhusen at least col 5 line 62 - col 6 line 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takaura in view of Beckhusen with a controller configured to maintain the content of correction as taught by Beckhusen for the benefit of continually updating the proper amount of force required to compact the ground to the designed compaction requirements.  The degree of compaction of an area will vary with regard to various factors such as having already been compacted or being virgin soil, thus a continuously updating compaction force would have been an obvious modification (see Beckhusen at least col 6 lines 17-24).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimano in view of Takaura and Beckhusen as applied to claim 1 above, and further in view of Sharp et al. (US-2017/0241097; hereinafter Sharp; already of record).
Regarding claim 2, Shimano in view of Takaura and further in view of Beckhusen teach the work machine according to claim 1, wherein 
the work implement has a boom that raises and lowers the bucket (see Shimano at least col 6 lines 3-8), 
the plurality of hydraulic actuators include a boom cylinder that drives the boom (see Shimano at least col 5 lines 37-43), and 
the controller is configured to determine whether or not the bucket is being pressed against the ground  (see Shimano at least col 9 lines 3-10)…
However, neither Shimano, Takaura, nor Beckhusen disclose or teach …based on a load pressure of the boom cylinder.  
Sharp, in the same field of endeavor, teaches …based on a load pressure of the boom cylinder (see Sharp at least [0045] which demonstrates the use of a pressure sensor coupled to a hydraulic cylinder for detecting the magnitude of a load on the boom cylinder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takaura and Beckhusen with the load pressure of Sharp for the benefit of determining that a compaction weight has been lifted and then released based upon pressure curves, thus contacting and compacting the ground below (see Sharp at least [0045]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimano in view of Takaura and Beckhusen as applied to claim 1 above, and further in view of Antrag auf Nichtnennung (DE-102015006398-B3; hereinafter Antrag; already of record).
Regarding claim 5, Shimano in view of Takaura and Beckhusen teach the work machine according to claim 3.  Shimano also discloses a display device (see Shimano at least col 8 lines 38-43)… 
However, neither Shimano, Takaura, nor Beckhusen disclose or teach …the controller is configured to output results of the compaction determination and the compaction distance determination to the display device.
Antrag, in the same field of endeavor, teaches …the controller is configured to output results of the compaction determination and the compaction distance determination to the display device (see Antrag at least [0017]-[0018] where a display informs an operator about the amount of compaction achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work machine of Shimano in view of Takura and Beckhusen  Antrag at least [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/3/2022